         Case 5:13-cr-00785-OLG Document 121 Filed 01/28/19 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )        CRIMINAL NO. SA-13-CR-785-OLG
                                              )
RAUL GONZALEZ, JR.,                           )
                                              )
                       Defendant.             )

        JOINT MOTION TO SET ASIDE FINAL JUDGMENT OF FORFEITURE

       Comes now the United States of America, by and through the United States Attorney for

the Western District of Texas and the undersigned Assistant United States Attorney, and Petitioner

Raul Gonzalez Trevino, Individually and as Trustee of the Raul Gonzalez Trevino Living Trust,

by and through his attorneys, John A. Convery, and Ricardo G. Cedillo, (hereinafter the Parties),

and file this Joint Motion to Set Aside Final Judgment of Forfeiture, and in support thereof state

the following:

                                                  I.

       On September 25, 2018, this Court entered a Final Judgment of Forfeiture (Doc. 112), in

which the Court ordered the forfeiture to the United States of certain properties, namely:

       Real Property located at 5 Bowood Court, San Antonio, Bexar County, Texas
       78218, more particularly described as Lot 5, Block 10, New City Block 17500,
       Oakwell Farms Unit 9-A, In the City of San Antonio, Bexar County, Texas,
       According to the Plat Thereof Recorded in Volume 9514, Page 192-194, Deed and
       Plat Records of Bexar County, Texas,

hereinafter referred to as the “Subject Real Property.” 1



1
 $120,000 in United States Currency was also ordered forfeited in the Court’s Final Judgment of
Forfeiture (Doc. 112). The United States advises the Court that this currency has been forfeited,
and has been disposed of according to law.
         Case 5:13-cr-00785-OLG Document 121 Filed 01/28/19 Page 2 of 6




       The Final Judgment of Forfeiture ordered that the petitions filed by Petitioner Raul

Gonzalez Trevino (Individually and as Trustee of the Raul Gonzalez Trevino Living Trust), and

by Alejandra Paola Ibarra Vazquez (Docs. 93 and 94), and the petitions filed by Rodrigo Rosendo

Gonzalez Fernandez and Melissa Gonzalez (Docs. 92 and 95) be held in default. 2

       The Final Judgment of Forfeiture also ordered that the United States Department of

Homeland Security, and/or its designated agents, shall dispose of the Subject Real Property in

accordance with law.

                                                 II.

       The Parties now jointly file the instant motion to advise the Court that in light of certain

equitable considerations agreed to by the Parties, and certain factors recognized in Rule 60(b),

Petitioner Raul Gonzalez Trevino, Individually and as Trustee of the Raul Gonzalez Trevino

Living Trust, is entitled to proceed in this Court; and the Parties also agree that the United States

will no longer seek the forfeiture of the Subject Real Property. Therefore, the Parties move for the

Final Judgment of Forfeiture (Doc. 112) to be set aside. The United States also advises the Court

that it will file a Removal of Lis Pendens for the Subject Real Property.

       Further, Petitioner Raul Gonzalez Trevino, Individually and as Trustee of the Raul

Gonzalez Trevino Living Trust, his heirs, executors, administrators, or assigns, stipulates and

agrees to release and forever discharge the United States of America and the United States

Department of Homeland Security and/or its individual agents, servants and/or employees from

any and all claims for any damages resulting from the seizure, retention, custody and/or forfeiture

of the Subject Real Property.



2
  On May 9, 2018, the Court entered an Order (Doc. 107) dismissing these petitions; therefore,
the Court’s Final Judgment of Forfeiture ordered the default of these petitioners’ interest in the
properties sought for forfeiture.
                                                 2
         Case 5:13-cr-00785-OLG Document 121 Filed 01/28/19 Page 3 of 6




       WHEREFORE, PREMISES CONSIDERED, the Parties move this Honorable Court to set

aside the Final Judgment of Forfeiture (Doc. 112) entered in the above-styled and numbered

criminal cause.

                                                Respectfully submitted,

                                                JOHN F. BASH
                                                United States Attorney

                                         By:    /s/
                                                Mary Nelda G. Valadez
                                                Assistant United States Attorney
                                                Chief, Asset Forfeiture Section
                                                601 N.W. Loop 410, Suite 600
                                                San Antonio, Texas 78216
                                                Tel: (210) 384-7040
                                                Fax: (210) 384-7045
                                                Texas Bar No. 20421844

                                                Attorneys for the United States of America


                                         By:    /s/
                                                John A. Convery
                                                Hasdorff & Convery, P.C.
                                                1007 S Alamo
                                                San Antonio, Texas 78210
                                                Tel: (210) 738-9060
                                                Fax: (210) 738-9426
                                                SBN: 04715100
                                                hasconpc@aol.com

                                         By:    /s/
                                                Ricardo G. Cedillo
                                                Davis, Cedillo & Mendoza, Inc.
                                                755 E. Mulberry, Suite 500
                                                San Antonio, Texas 78212
                                                Tel: (210) 822-6666
                                                Fax: (210) 822-1151
                                                SBN: 04043600
                                                rcedillo@lawdcm.com

                                                Attorneys for Petitioner Raul Gonzalez
                                                Trevino

                                            3
        Case 5:13-cr-00785-OLG Document 121 Filed 01/28/19 Page 4 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2019, the foregoing instrument was electronically filed

with the Clerk of the Court using the CM/ECF System which will transmit notification of such

filing to the following CM/ECF participants:

John A. Convery
Hasdorff & Convery, P.C.
1007 S. Alamo
San Antonio, Texas 78210
hasconpc@aol.com

Ricardo G. Cedillo
Brandy Chantal Peery
Davis, Cedillo & Mendoza, Inc.
755 E. Mulberry, Suite 500
San Antonio, Texas 78212
rcedillo@lawdcm.com
bpeery@lawdcm.com

Attorneys for Petitioner Raul Gonzalez Trevino



                                                     /s/
                                                     Mary Nelda G. Valadez
                                                     Assistant United States Attorney
                                                     (210) 384-7040




                                                 4
         Case 5:13-cr-00785-OLG Document 121 Filed 01/28/19 Page 5 of 6




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )    CRIMINAL NO. SA-13-CR-785-OLG
                                              )
RAUL GONZALEZ, JR.,                           )
                                              )
                       Defendant.             )

             ORDER TO SET ASIDE FINAL JUDGMENT OF FORFEITURE

        Came on to be considered the Joint Motion to Set Aside Final Judgment of Forfeiture

(Doc.        ) filed in the instant case, and the Court is of the opinion that said motion is

meritorious and well-founded, and hereby is, in all things GRANTED. IT IS THEREFORE,

        ORDERED that Petitioner Raul Gonzalez Trevino, Individually and as Trustee of the Raul

Gonzalez Trevino Living Trust, may proceed under Fed. R. Civ. P. 60(b); and IT IS FURTHER,

        ORDERED that the Final Judgment of Forfeiture (Doc. 112) is set aside and the United

States will not proceed with the forfeiture of certain real property, namely:

        Real Property located at 5 Bowood Court, San Antonio, Bexar County, Texas
        78218, more particularly described as Lot 5, Block 10, New City Block 17500,
        Oakwell Farms Unit 9-A, In the City of San Antonio, Bexar County, Texas,
        According to the Plat Thereof Recorded in Volume 9514, Page 192-194, Deed and
        Plat Records of Bexar County, Texas,

hereinafter the Subject Real Property; and IT IS FURTHER,

        ORDERED that the United States shall properly record a Removal of Lis Pendens for the

Subject Real Property.

        IT IS SO ORDERED.
 Case 5:13-cr-00785-OLG Document 121 Filed 01/28/19 Page 6 of 6




SIGNED this _____ day of                     , 2019.


                           _________________________________________
                           ORLANDO L. GARCIA
                           CHIEF UNITED STATES DISTRICT JUDGE




                                   2
